 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                        No. 1:14-cr-00236-DAD-BAM-1
12                     Plaintiff,
13          v.                                        ORDER SETTING BRIEFING SCHEDULE
                                                      AND DIRECTING GOVERNMENT TO
14   ANTHONY LESTER,                                  RESPOND
15                     Defendant.
16

17

18          Defendant Anthony Lester filed a motion to vacate, set aside, or correct a sentence under

19   28 U.S.C. § 2255. (Doc. No. 129.) The court has screened the motion pursuant to Rule 4 of the

20   Rules Governing Section 2254 and 2255 Cases, and the government is ordered to respond to the

21   motion. Within 45 days of electronic service of this order, the government shall file and serve a

22   response to the pending § 2255 motion. Defendant will have 30 days to file a reply to the

23   government’s response.

24   IT IS SO ORDERED.
25
        Dated:     August 20, 2019
26                                                       UNITED STATES DISTRICT JUDGE

27

28
                                                     1
